DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (U.S. 2017/0071124) in view of Roberge (U.S. 2017/0318736), McWilliams (U.S. 4,248,310), Martin (U.S. 10,375,891), and Anderson (EP 3476215).
Regarding claim 7, Werner teaches (Fig. 5) performing a weed removal, nutrient application, or herbicide application operation on a field on which plants are planted in a regular, non-square pattern with the plants in parallel, linear rows with a first transverse distance between adjacent rows in a first direction being smaller than a second transverse distance between adjacent rows in a second direction different from the first direction (a, d, Itarget; [0042], lines 22-25, “rectangular pattern”).  Werner does not teach an agricultural machine for operating on the field after planting, but teaches a planter (10) having individual row units (60), and that operations for controlling weeds, applying fertilizer, etc., may be performed between plant rows after planting ([0026], lines 1-9).

In the combination above, Werner further teaches (Fig. 5) the machine comprising a first set of work units with lateral distances between adjacent work units of the first set of work units corresponding to the first distance (in a rectangular plant arrangement as described, taking distance (a) as smaller than distance (I--target)), the work units of the first set of work units positioned between adjacent rows that extend in the first direction and adapted to interact with at least one of the ground between adjacent rows and the plants of at least one of the adjacent rows during operation of the agricultural machine in the first direction (rightmost 98; [0042], lines 20-25), the work units of the first set of the work units positioned between adjacent rows that extend in the second direction and interacting with at least one of the ground between adjacent rows and the plants of at least one of the adjacent rows during operation of the agricultural machine in the second direction (leftmost 98; [0042], lines 20-25); wherein the work units may be adapted to perform at least one of the following: hoe the ground between adjacent rows, fertilize the plants of at least one of the adjacent rows, and supply a plant protection product to the plants of at least one of the adjacent rows ([0026], lines 7-8).
Werner does not teach a second set of row units to accommodate the different row distances in the second direction.  Roberge teaches (Fig. 2) an agricultural machine connected to a second set of work units (28) to cover the areas between adjacent rows which cannot be treated with the work units of a first set of work units (26) during operation of the agricultural machine ([0004], lines 6-9).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize when necessary a second row of work units as taught by Roberge in order to cover areas between adjacent rows which cannot be treated with the work units of the first set of work units.
McWilliams teaches (Fig. 1) work units (C, F) which are adapted to be inoperative during operation of the agricultural machine in a first direction (I, III; while positioned over a planted row) and adapted to be operative during operation of the agricultural machine in a second direction (II) to cover areas between adjacent rows which cannot be treated with other work units (A, D), which were operative during operation of the agricultural machine in the first direction, during operation of the agricultural machine in the second direction.  While the apparatus of McWilliams is disclosed in the context of a specific row pattern, one having ordinary skill in the art would recognize that different sets of work units may be alternatively operative or operative together as needed to work various row spacing/patterns.  Since Roberge teaches that the second set of work units are for cases when desired distances between worked rows are smaller than the separation between work units of the first set ([0004], lines 6-9) and are therefore only necessary in some row densities and not others, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the work units of the second set of work units to be inoperative when traversing rows which are close enough to be covered only by the first set of work units and operative when traversing rows containing areas between adjacent rows which cannot be treated with the first set of work units, as taught by McWilliams.
Regarding claim 8, in the combination above Roberge further teaches (Fig. 1) that the work units (26) of the first set of work units are mounted to a first transverse tool carrier (23) and the work units (28) of the second set of work units are mounted to a second transverse tool carrier (24).  In the combination above, the second tool carrier may be moved into an operative position during operation of the agricultural machine in a second direction and into an inoperative position during operation of the agricultural machine in a first direction, as taught by McWilliams.
Regarding claim 11, in the combination above Roberge further teaches that one set of work units may be adapted to fertilize while the other is not ([0007]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention not to configure a set (e.g. the second set) of work units to supply fertilizer to the ground if it is unnecessary or wasteful to do so.
Regarding claim 12, in the combination above Werner teaches that plants may be arranged in a rectangular fashion (i.e. the first and second direction are orthogonal) ([0042], lines 22-25).  While not explicitly stating that plant spacing in one direction may be half that of plant spacing in the other, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the proportion any necessary for providing each plant sufficient spacing for efficient growth.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Werner in view of Roberge, McWilliams, Martin, and Anderson as applied to claim 8 above, and further in view of Mollick (U.S. 2017/0290258).
Werner in view of Roberge, McWilliams, Martin, and Anderson teach the elements of claim 8 as described above, but does not teach the second tool carrier being mounted at the front of the agricultural machine.
Mollick teaches (Fig. 1b) an implement mounting system wherein a first tool carrier (rightmost 300) is mounted at the rear of an agricultural machine and a second tool carrier (leftmost 300) is mounted at the front of the agricultural machine.  The system of Mollick provides that implements mounted to the tool carriers can maintain a desired alignment and path in an agricultural field ([0008]; [0379]).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the first and second tool carrier of the combination of Werner above at the rear and front, respectively, of the agricultural machine according to the system taught by Mollick.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.

Response to Arguments
Applicant’s arguments, filed April 26, 2021, with respect to claim 1 and claims 2, 3, 5, and 6 by extension have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-6 has been withdrawn.
Applicant's arguments filed April 26, 2021 with respect to claim 7 and claims 8, 9, 11, and 12 by extension have been fully considered but they are not persuasive.  Applicant correctly submits that the combination described in the prior Office Action did not explicitly describe the use of a work implement with sets of work units that are operative together in one direction and not together in another direction.  While McWilliams teaches work units which are operable in one direction and not another parallel direction as described above, it does not teach this function for working rows which are spaced differently in one direction over another direction having plants in a different pattern.  However, the combination described above and in the prior Office Action does render obvious the use of work units which are alternatively operable or operable together depending on given row configurations.  Thus, while operating work unit sets differently in non-parallel directions with different row spacing is not explicitly disclosed, the apparatus described above and that described in the prior Office Action read on the claimed structure and would be fully capable of performing the claimed functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671